Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/15/2019 is being considered in the examination of this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “176” has been used to designate both actuator 176 and actuating band 175 figure 6.
The drawings are objected to because FIG. 5 includes a detailed view (dotted lines) labeled as “FIG. 7”, however, the detailed view appears to be illustrated in FIG. 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a.	page 9, line 6, page 10, line 12 and page 14, line 4: reference numeral 108
b.	page 9, line 11: reference numeral 18
c.	page 13, lines 8 and 14: reference numeral 210
d.	page 16, line 2: reference numeral 24
e.	page 16, lines 8 and 10: reference numeral 28
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	FIG. 2: reference numeral 124
b.	FIG. 3: reference numeral 139
c.	FIG. 15A: reference numeral 220

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rex Huang on 07/26/2021.
Claims 1 and 20 of the claims filed on 02/15/2019 has been amended as follows:
1.	An airfoil member comprising: 
an airfoil skin having a forward skin, a rearward upper skin, and a rearward lower skin; 
a trailing edge member; 
a spar member extending in a lateral direction within the airfoil skin; and 
an airfoil member morphing device configured to modify a shape of the airfoil skin, the device comprising: 
at least one motor or actuator, 
an airfoil skin support sheet attached to the spar member and extending to the trailing 

a plurality of actuating bands extending from the spar member through alternating 
upward and downward sections of the airfoil skin support sheet and joined at a rearward end thereof to a rearward end of the rearward upper skin and rearward lower skin or to the trailing edge member, the plurality of actuating bands operably connected to the at least one motor or actuator, 
wherein the airfoil member morphing device is configured to independently adjust a camber, twist, and chord length of the airfoil member by actuation of the at least one motor or actuator on the plurality of actuating bands.
20.	An airfoil system comprising: 
a wing spanning in a lateral direction from a wingtip to a wing root; 
a plurality of airfoil members joined sequentially along the lateral direction, each airfoil member comprising: 
an airfoil skin having a forward skin, a rearward upper skin, and a rearward lower skin; 
a trailing edge member; 
a spar member extending in a lateral direction within the airfoil skin; and  19Attorney Docket No.: 46844-0002001 
an airfoil member morphing device configured to modify a shape of the airfoil skin, the 
device comprising: 
at least one motor or actuator, 
an airfoil skin support sheet attached to the spar member and extending to the 
trailing edge member, the airfoil skin support sheet corrugated to define alternating upper and lower lines of contact with inner surfaces of the rearward upper skin and rearward lower skin, and 
a plurality of actuating bands extending from the spar member through 

wherein the airfoil member morphing device is configured to independently adjust a 
camber, twist, and chord length of the airfoil member by actuation of the at least one motor or actuator on the plurality of actuating bands, and 
a system controller operatively connected to the airfoil members, and configured to send commands to the airfoil members to independently adjust a camber, twist, and chord length of least a portion of the wing.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a plurality of actuating bands extending from the spar member through alternative upwards and downward sections of a corrugated airfoil skin support to the trailing edge, the plurality of actuating bands operably connected to at least one motor or actuator such that the airfoil member is configured to adjust a camber, twist, and chord length of the airfoil member by the actuation of the at least one motor or actuator on the plurality of actuating bands.  By contrast, non-patent literature Preliminary Investigation of a Fishbone Active Camber Concept (ASME 2012 Conference on Smart Materials, Adaptive Structures and Intelligent Systems) referred to as “Woods” discloses an airfoil morphing device comprising of an airfoil member including a corrugated upper skin and lower skin, a plurality of stringers extending from a spar member to a trailing edge member, a plurality of actuating bands in communication with an actuator/motor attached to the spar and extending through respective holes of the stringers such that the actuation of the actuator/motor on the actuating bands allows for adjustment of a camber and chord length of the airfoil member. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Prior Art
1.	The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
		Gatto (US 20190202543 A1) and Ishikawa et al. (US 20060145031 A1) disclose morphing wings having a corrugated structure.
		Grip (US 20100224734 A1), Voglsinger et al. (US 20060157623 A1), Perez (US 20020100842 A1), Gruenewald et al. (US 6276641 B1), Kota (US 5971328 A), Kota (US 6491262 B1) and Perez-Sanchez (US 20070152106 A9) disclose morphable wings. 
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
	

/Richard R. Green/Primary Examiner, Art Unit 3647